UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Semi-Annual Report M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund November 30, 2011 Investment Adviser M.D. Sass Investors Services, Inc. 1185 Avenue of the Americas 18th Floor New York, New York 10036 Phone: 1-855-MDS-FUND (1-855-637-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 18 STATEMENT OF OPERATIONS 19 STATEMENT OF CHANGES IN NET ASSETS 20 FINANCIAL HIGHLIGHTS 21 NOTES TO FINANCIAL STATEMENTS 22 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 26 NOTICE OF PRIVACY POLICY & PRACTICES 28 ADDITIONAL INFORMATION 29 Dear Shareholder: Performance: As shown in the following chart, the Fund has performed very favorably in the current exceptionally low yield environment.Since its inception on June 30, 2011, for the 5-month period ending November 30, 2011, the M.D.Sass 1-3 Year Duration U.S.Agency Bond Fund has generated a return of 1.80%.By way of comparison, the Merrill Lynch U.S. Treasuries 1-3 Year Index returned 0.63% for the July-November 2011 period.We also show returns for both the 1 Month and 1 Year London Interbank Offered Rate (LIBOR) below: 6/30/11 through 11/30/11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund 1.80% Merrill Lynch 1-3 U.S. Year Treasury Index 0.63% 1 Year LIBOR 0.03% 1 Month LIBOR 0.09% Market Review: Capital markets remained risk averse during the period given the slower economic growth trajectory in the U.S., sovereign debt and bank concerns in Europe, and a general global economic slowdown.Real U.S. Gross Domestic Product growth of 1.3% for the 2nd quarter and 2.0% for the 3rd quarter indicated a below-trend economic recovery with sluggish job creation.Global financial turmoil, as related to the European sovereign debt and financial sector distress also added “significant downside risks to the economic outlook” according to the Fed (Federal Open Market Committee – FOMC – November 2, 2011 Meeting Statement).Global Purchasing Manager Indices also indicated economic slowdown in both the Euro-zone and Emerging Market economies.Lastly, rating agency actions, including Standard & Poor’s downgrade of the US long-term sovereign credit rating, and Moody’s downgrade of numerous financial institutions (e.g. Societe Generale, Bank of America) also added uncertainty to the already volatile capital markets. Policymakers have reacted with a series of monetary and fiscal policy initiatives.Here in the U.S., the Fed (in August) committed to keep the policy rate at “exceptionally low levels for the federal funds rate at least through mid-2013” (FOMC – November 2, 2011 Meeting Statement).In September, the Fed announced an effective “Operation Twist” of the Treasury curve, i.e. committing to extend the maturity of its Treasury portfolio, by selling $400 billion of shorter-maturity Treasury securities by the end of June 2012, and buying an equal amount of longer-maturity Treasury securities.The FOMC also decided to reinvest principal payments from its holdings of agency debt and agency mortgage-backed securities (MBS) back into agency MBS to “support conditions in mortgage markets” (FOMC September 21, 2011 Meeting Statement).Overseas, the European Union has provided additional support measures to peripheral sovereign states, and the European Central Bank (ECB) surprised the market by cutting rates 25bps to 1.25% and expanding its purchases of peripheral sovereign debts through the Securities Markets Programme (SMP). That said, fiscal restraints remained challenging on both sides of the Atlantic.In the U.S., the Joint Select Committee on Deficit Reduction announced mid-November that they were unable to come to a bipartisan agreement on deficit reduction of $1.2 trillion.The Office of Management and Budget (OMB) will be required to impose automatic cuts on future government programs, which implies reduced fiscal policy stimulus in the future.In Europe, fiscal austerity measures and banking system tensions have further intensified the Euro-area economic slowdown. 3 Market Data: The following charts illustrate key market metrics as of November 30, 2011 and relative to the start of the period: 6/30/2011 11/30/2011 Change 2-Year U.S. Treasury yield 0.46% 0.25% -0.20% 5-Year U.S. Treasury yield 1.76% 0.95% -0.81% 10-Year U.S. Treasury yield 3.16% 2.07% -1.09% 1-Year ago 6/30/2011 11/30/2011 3-Month Treasury Bill yield 0.16% 0.01% 0.00% 2-Year U.S. Treasury yield 0.45% 0.46% 0.25% 5-Year U.S. Treasury yield 1.47% 1.76% 0.95% 10-Year U.S. Treasury yield 2.80% 3.16% 2.07% 2-Year AAA Municipal General Obligation yield 0.70% 0.43% 0.46% 10-Year AAA Municipal General Obligation yield 3.10% 2.67% 2.45% 1-month LIBOR 0.26% 0.19% 0.27% Dow Jones Industrial Avg. (price) S&P 500 Index (price) U.S. $ / Euro Yen / U.S. $ Gold ($/oz) Oil Source: Bloomberg U.S. Treasuries provided strong relative returns in this period whereas corporate credits benefitted from the decline in interest rates, but their returns were suppressed by concerns that a weakening economy would ultimately hurt corporate profits.The corporate credit sector lagged considerably (underperforming comparable duration U.S. Treasuries by 496 basis points). U.S. Agency MBS and U.S. Agencies also lagged Treasuries by 214, and 66 basis points, respectively.In this environment, our carefully selected ultra short term U.S. Government Agency issues outperformed the Merrill Lynch 1-3 Year Treasury Index by a substantial margin of 1.17% (for the 5-month period ending November 30, 2011). For the 5-month period ending:11/30/11 Sector Absolute Relative (bps) U.S. Treasuries 6.40% U.S. Agencies 2.38% (66) Corporate Credit 2.78% U.S. Agency MBS 2.54% Source: Absolute and relative returns for Barclays Capital U.S. Treasures Index, U.S. Agencies Index, US Credit Index, and U.S. Agency M­BS Index. Relative returns measure excess returns over duration adjusted Treasuries returns. Market Outlook: The ultra short term U.S. Agency MBS sector the Fund emphasizes continues to provide high yields compared to other very high quality indices of similar duration, such as the Merrill Lynch 1-3 Year Treasury Index.Accordingly, we hope to earn this relatively high yield and also have opportunities to add value by purchasing undervalued issues. 4 • Attractive Valuations:The U.S. Agency MBS sector offers very attractive valuations relative to U.S. Treasuries, as highlighted by the following exhibit showing the ratio of the yields on U.S. Agency MBS vs. comparable duration U.S. Treasuries (in order to scale nominal rates for the effect of the general level of rates).In this current environment of very low yields, U.S. Agency MBS stand out as offering a very attractive yield advantage relative to Treasuries.We anticipate these spreads and ratios trending over time towards their means, which should bode well for the relative performance of U.S. Agency MBS and collateralized mortgage obligations (CMOs) going forward: • The “Bernanke Gift”: The Fed has endeavored to sponsor a very friendly environment for the Agency MBS sector. That is, the commitment to keeping short term rates low well into 2013 serves to encourage investor movement into income oriented products, such as high quality MBS (let alone the spectrum of other income providing investments). Also significant, consider the recent announcement by the Fed that it will be reinvesting periodic P&I (Principal and Interest) payments from its Agency and Agency MBS portfolio holdings back into U.S. Agency MBS investments. This announcement seems to favor U.S. Agency MBS valuations; as such reinvestment activity could total roughly an extra $300 billion in demand over the course of next year. • “Crowding in the Private Sector”: The Administration in Washington has conveyed a clear intention of bringing back private origination into mortgage finance, while reducing the role of the Government-sponsored enterprises (GSEs). We anticipate the regulatory authorities (by way of various incremental and gradual policy changes) acting to make for a more difficult environment for prospective borrowers to qualify for a U.S. Agency backed mortgage. To the extent that such actions induce an element of scarcity to issuance patterns of U.S. Agency MBS, relative yield spreads in this sector could compress which should bode well for the performance of such issues. We believe this issue to be incremental and intermediate/long-term in its impact. In summary, we remain optimistic for the future performance of our specialized approach to investing in high quality short duration U.S. Agency MBS. 5 Important Disclosures This fund is distributed by Quasar Distributors, LLC. Past performance is not a guarantee of future results. This Semi-Annual Report must be preceded or accompanied by a prospectus. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.However, this Fund only intends to invest in 1 to 3 year duration securities.Investments in U.S. Agency Mortgage Backed Securities include additional risks that investors should be aware of such as prepayment risk, extension risk, and possible illiquidity. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. It is not possible to invest directly in an unmanaged index. BofA/Merrill Lynch 1-3 U.S. Year Treasury Index:The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years.It is not possible to invest directly in an unmanaged index. 1 Year and 1 Month LIBOR:The London Interbank Offered Rate is the average interbank interest rate at which a group of leading banks in the London money market lend to one another. Basis Point: A basis point is one hundredth of one percent, or 0.01%. 2, 5, 10 Year and 3 Month U.S. Treasury Bill Yields:The U.S. Treasury yield curve compares the yields of short-term Treasury bills with long-term Treasury notes.Treasury bills are issued for terms less than a year.Treasury notes are issued in terms of 2, 3, 5, and 10 years.Treasury bonds are issued in terms of 30 years.They are all called “notes” or “Treasuries” for short. 2 Year AAA Muni G.O.:AAA-rated municipal bond backed by the taxing authority and general revenue of the issuing entity/jurisdiction and with 2-year of maturity. 10 Year AAA Mini G.O.:AAA-rated municipal bond backed by the taxing authority and general revenue of the issuing entity/jurisdiction and with 10-year of maturity. Dow Jones Industrial Average:The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. S&P 500:The S&P 500 Index is a capitalization weighted index that measures the performance of those companies that Standard and Poor’s has selected for inclusion.The S&P 500 Index is unmanaged and may not be invested in directly. U.S.$ Calculation/Euro Calculation:Units of U.S.-dollar per one unit of EURO. Yen/U.S.$ Calculations:Units of Yen per one unit of U.S.-dollar. Duration:A measure of the sensitivity of the price of a fixed-income investment to a change in interest rates. Citigroup 5 Yr Treasury Index:The index measures the performance of 5 year maturity Treasuries. Citigroup 30 Yr FNMA Current Coupon Index:The index measures the performance of Fannie Mae agency mortgage-backed securities with coupon that equates to current mortgage rate (i.e. with a price equal to par). 6 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/30/11 - 11/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 6/30/11 11/30/11 6/30/11 – 11/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.63%, multiplied by the average account value over the period, multiplied by 154/366 (to reflect the period from June 30, 2011 to November 30, 2011). 7 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Unaudited) The Fund’s investment objective seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.To achieve its investment objective, the Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac, as defined below), and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and agency MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality. Allocation of Portfolio Holdings (as a percentage of total investments) Total Returns as of November 30, 2011 M.D. Sass 1-3 Year BofA Merrill Lipper Short Duration U.S. Agency Lynch 1-3 Year U.S. Government Bond Fund U.S. Treasury Funds Index Three Months % % )% Since Inception (6/30/11) % % % Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. Continued 8 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Continued) (Unaudited) The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The Lipper Short U.S. Government Funds category is made up of Funds who invests at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 9 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% Fannie Mae Pool 7.000%, 09/01/2014 $ $ 7.000%, 06/01/2017 6.000%, 09/01/2017 5.500%, 03/01/2018 4.500%, 05/01/2018 4.500%, 06/01/2018 4.000%, 07/01/2018 5.000%, 07/01/2018 4.000%, 10/01/2018 4.000%, 11/01/2018 7.000%, 11/01/2018 4.500%, 12/01/2018 4.000%, 01/01/2019 4.500%, 02/01/2019 4.000%, 04/01/2019 4.500%, 04/01/2019 4.500%, 05/01/2019 5.000%, 05/01/2019 5.500%, 05/01/2019 6.000%, 06/01/2019 5.000%, 09/01/2019 6.000%, 09/01/2019 4.500%, 01/01/2020 5.000%, 01/01/2020 4.000%, 03/01/2020 5.500%, 06/01/2020 4.500%, 07/01/2020 4.500%, 08/01/2020 4.500%, 09/01/2020 4.500%, 12/01/2020 6.500%, 02/01/2021 4.500%, 03/01/2021 4.500%, 12/01/2021 4.500%, 05/01/2022 5.500%, 08/01/2022 6.000%, 08/01/2022 5.000%, 05/01/2023 5.000%, 06/01/2023 5.500%, 06/01/2023 5.000%, 07/01/2023 5.500%, 09/01/2023 4.500%, 10/01/2023 5.500%, 10/01/2023 5.500%, 11/01/2023 5.000%, 12/01/2023 5.500%, 03/01/2024 The accompanying notes are an integral part of these financial statements. 10 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% (Continued) Fannie Mae Pool (Continued) 4.500%, 05/01/2024 $ $ 5.000%, 05/01/2024 5.500%, 07/01/2025 4.500%, 11/01/2025 4.726%, 12/01/2026 (a) 6.000%, 04/01/2027 4.808%, 05/01/2027 (a) 6.500%, 01/01/2029 6.500%, 03/01/2029 5.500%, 12/01/2032 5.500%, 04/01/2033 5.500%, 06/01/2033 5.500%, 08/01/2033 5.000%, 12/01/2033 5.500%, 11/01/2034 5.500%, 02/01/2035 5.500%, 03/01/2035 5.500%, 04/01/2035 5.500%, 05/01/2035 5.500%, 09/01/2035 5.500%, 11/01/2035 5.500%, 08/01/2037 1.478%, 08/01/2042 (a) 4.500%, 08/01/2019 5.500%, 03/01/2023 5.500%, 08/01/2023 5.500%, 10/01/2024 5.500%, 02/01/2025 6.000%, 05/01/2026 6.000%, 06/01/2027 5.000%, 03/01/2034 Fannie Mae REMICS 1997-42, 7.000%, 07/18/2012 2001-51, 6.000%, 10/25/2016 2002-83, 4.500%, 01/25/2017 2003-17, 4.500%, 03/25/2017 2003-23, 5.000%, 03/25/2017 2002-11, 5.500%, 03/25/2017 2002-7, 5.500%, 03/25/2017 2003-35, 4.000%, 04/25/2017 2002-19, 6.000%, 04/25/2017 2003-18, 4.000%, 06/25/2017 2003-36, 4.500%, 06/25/2017 2003-52, 3.500%, 07/25/2017 2003-33, 4.000%, 07/25/2017 2002-55, 5.500%, 09/25/2017 2002-57, 5.500%, 09/25/2017 The accompanying notes are an integral part of these financial statements. 11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% (Continued) Fannie Mae REMICS (Continued) 2002-59B, 5.500%, 09/25/2017 $ $ 2002-61, 5.500%, 10/25/2017 2004-70, 4.500%, 11/25/2017 2002-74, 5.000%, 11/25/2017 2002-72, 5.500%, 11/25/2017 2003-27, 3.500%, 03/25/2018 2004-36, 4.000%, 03/25/2018 2003-21, 5.000%, 03/25/2018 2003-81, 4.500%, 04/25/2018 2003-57, 3.500%, 06/25/2018 2003-57, 5.000%, 06/25/2018 2003-74, 3.750%, 08/25/2018 2004-66, 4.500%, 08/25/2018 2003-81, 4.500%, 09/25/2018 2003-91, 4.500%, 09/25/2018 2003-128, 4.000%, 01/25/2019 1999-15, 6.000%, 04/25/2019 2005-43, 5.000%, 05/25/2019 2005-38, 5.000%, 06/25/2019 2005-8, 5.000%, 07/25/2019 2008-55, 5.000%, 07/25/2019 2005-93, 4.500%, 11/25/2019 2005-46, 5.000%, 01/25/2020 1990-73, 0.633%,07/25/2020 2003-128, 5.000%, 08/25/2020 2011-68, 4.500%, 12/25/2020 2004-44, 4.500%, 05/25/2021 2010-17, 4.500%, 06/25/2021 2011-68, 5.000%, 06/25/2021 2004-61, 5.500%, 08/25/2021 2008-16, 4.250%, 05/25/2022 2003-64, 4.500%, 07/25/2022 2003-122, 5.500%, 08/25/2022 2003-17, 4.250%, 09/25/2022 2003-46, 4.000%, 06/25/2023 2003-49, 5.500%, 06/25/2023 2006-111, 4.500%, 08/25/2023 2004-44, 4.500%, 06/25/2024 2010-57, 5.000%, 07/25/2025 2005-29, 5.000%, 05/25/2028 2006-9, 5.500%, 07/25/2029 2005-48, 5.000%, 03/25/2030 2005-87, 5.000%, 07/25/2030 2007-65B, 6.000%, 03/25/2031 2003-71, 4.100%, 09/25/2031 2001-64, 6.000%, 11/25/2031 2002-97, 5.500%, 12/25/2031 The accompanying notes are an integral part of these financial statements. 12 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% (Continued) Fannie Mae REMICS (Continued) 2003-2, 5.000%, 03/25/2032 $ $ 2003-42, 5.500%, 05/25/2032 2010-39, 5.000%, 10/25/2032 2005-23, 5.500%, 10/25/2032 2006-75, 6.500%, 12/25/2033 2005-27, 5.500%, 05/25/2034 2005-23, 5.000%, 04/25/2035 2005-68, 5.750%, 07/25/2035 2005-73, 0.494%, 08/25/2035 (a) 2007-33, 5.500%, 04/25/2037 2009-37, 4.000%, 03/25/2024 2005-62, 5.000%, 06/25/2035 FHMLC-GNMA G023, 0.638%, 11/25/2023 (a) Freddie Mac Gold Pool 7.000%, 01/01/2012 6.000%, 02/01/2017 6.500%, 03/01/2017 6.000%, 10/01/2017 6.500%, 01/01/2018 6.000%, 02/01/2018 4.500%, 03/01/2018 6.000%, 03/01/2018 5.000%, 07/01/2018 4.500%, 08/01/2018 5.000%, 11/01/2018 4.500%, 12/01/2018 5.500%, 02/01/2019 6.000%, 02/01/2019 5.000%, 03/01/2019 4.500%, 06/01/2019 5.000%, 08/01/2019 4.000%, 12/01/2019 5.000%, 12/01/2019 4.000%, 01/01/2020 5.000%, 02/01/2020 5.500%, 04/01/2020 6.000%, 07/01/2020 4.500%, 08/01/2020 6.000%, 08/01/2020 5.500%, 10/01/2020 4.000%, 02/01/2021 5.500%, 04/01/2021 5.500%, 05/01/2021 6.500%, 07/01/2021 6.000%, 08/01/2021 6.500%, 08/01/2021 The accompanying notes are an integral part of these financial statements. 13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% (Continued) Freddie Mac Gold Pool (Continued) 6.000%, 09/01/2021 $ $ 5.500%, 11/01/2021 5.500%, 10/01/2022 6.500%, 11/01/2022 5.000%, 01/01/2023 5.500%, 04/01/2023 5.500%, 05/01/2023 4.500%, 09/01/2023 5.000%, 09/01/2023 6.000%, 01/01/2024 5.500%, 02/01/2024 4.500%, 05/01/2024 5.500%, 06/01/2025 5.000%, 07/01/2025 5.000%, 09/01/2025 5.000%, 02/01/2026 6.000%, 08/01/2026 6.000%, 09/01/2026 5.500%, 12/01/2027 5.000%, 04/01/2018 5.500%, 11/01/2022 5.500%, 01/01/2026 Freddie Mac REMICS 2113, 6.000%, 01/15/2014 2863, 4.250%, 09/15/2014 2791, 5.000%, 05/15/2015 2843, 5.500%, 07/15/2015 2344, 6.000%, 08/15/2016 2677, 4.000%, 09/15/2016 2354, 5.750%, 09/15/2016 2562, 5.000%, 10/15/2016 2368B, 6.000%, 10/15/2016 2381, 5.500%, 11/15/2016 2635, 3.500%, 03/15/2017 2685, 4.000%, 03/15/2017 2582, 4.500%, 04/15/2017 2614, 4.000%, 05/15/2017 2513, 5.000%, 05/15/2017 2619, 4.500%, 06/15/2017 2458, 5.500%, 06/15/2017 2625, 3.250%, 07/15/2017 2634, 3.500%, 07/15/2017 2670, 5.000%, 07/15/2017 2636, 5.500%, 07/15/2017 2767, 4.000%, 09/15/2017 2503, 5.500%, 09/15/2017 2508, 5.000%, 10/15/2017 The accompanying notes are an integral part of these financial statements. 14 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% (Continued) Freddie Mac REMICS (Continued) 2509, 5.000%, 10/15/2017 $ $ 2510, 5.000%, 10/15/2017 2513, 5.000%, 10/15/2017 2515, 5.000%, 10/15/2017 2564, 5.500%, 10/15/2017 2627, 3.000%, 11/15/2017 2595, 4.000%, 12/15/2017 3567, 4.000%, 12/15/2017 2543, 5.000%, 12/15/2017 2786, 4.500%, 01/15/2018 2892, 5.000%, 01/15/2018 2904, 5.000%, 01/15/2018 2564, 5.000%, 02/15/2018 2575, 5.000%, 02/15/2018 2629, 4.000%, 03/15/2018 2795, 5.000%, 03/15/2018 2888, 4.500%, 04/15/2018 2613, 3.250%, 05/15/2018 2617, 4.500%, 05/15/2018 2627, 4.500%, 06/15/2018 2958, 4.500%, 09/15/2018 2686, 3.500%, 10/15/2018 2685, 4.000%, 10/15/2018 2695, 4.000%, 10/15/2018 2875, 4.000%, 11/15/2018 2926, 4.500%, 01/15/2019 2927, 4.500%, 01/15/2019 2899, 4.500%, 03/15/2019 2790, 5.000%, 05/15/2019 2934, 5.000%, 02/15/2020 3037, 4.500%, 02/15/2020 2657, 5.000%, 12/15/2020 3296, 5.000%, 02/15/2021 2851, 4.500%, 08/15/2021 3062, 5.500%, 09/15/2021 3455, 4.500%, 10/15/2021 2568, 4.250%, 12/15/2021 2533, 5.500%, 12/15/2021 2666, 5.500%, 01/15/2022 3291, 4.500%, 03/15/2022 2522, 5.500%, 03/15/2022 3676, 3.000%, 04/15/2022 2558, 4.500%, 06/15/2022 2561, 5.500%, 06/15/2022 3033, 5.000%, 09/15/2022 2710, 4.750%, 12/15/2022 3004, 4.500%, 01/15/2023 The accompanying notes are an integral part of these financial statements. 15 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES – 96.40% (Continued) Freddie Mac REMICS (Continued) 2937, 4.500%, 06/15/2023 $ $ 2676, 5.000%, 09/15/2023 2746, 5.000%, 02/15/2024 3007, 5.500%, 07/15/2024 2835, 5.500%, 08/15/2024 2892, 5.000%, 11/15/2024 2695, 4.500%, 08/15/2028 3070, 5.000%, 09/15/2028 3178, 6.000%, 09/15/2028 3059, 5.000%, 10/15/2028 2764, 5.000%, 01/15/2029 3104, 5.000%, 01/15/2029 3306, 5.500%, 09/15/2029 3305, 5.500%, 01/15/2030 3337, 5.500%, 07/15/2030 2864, 5.500%, 01/15/2031 2963, 5.500%, 02/15/2031 2875, 5.500%, 05/15/2031 2549, 5.500%, 06/15/2031 2344, 6.500%, 08/15/2031 2538, 5.500%, 09/15/2031 3113, 5.000%, 10/15/2031 2563, 5.500%, 10/15/2031 2922, 5.500%, 01/15/2032 2588, 5.000%, 03/15/2032 2597, 5.000%, 03/15/2032 2755, 0.657%, 04/15/2032 (a) 2883, 5.000%, 04/15/2032 2600, 5.500%, 06/15/2032 2968, 6.000%, 09/15/2032 3241, 5.500%, 07/15/2034 2718, 4.500%, 06/15/2017 2970, 5.500%, 01/15/2023 Ginnie Mae I Pool 5.000%, 02/15/2018 4.500%, 11/15/2018 6.000%, 01/15/2020 5.500%, 11/15/2020 Government National Mortgage Association 1998-21, 6.500%, 09/20/2028 2003-97, 4.500%, 01/16/2030 2009-58, 4.000%, 11/16/2031 2005-51, 4.500%, 07/20/2035 2007-49, 0.222%,12/20/2035 Freddie Mac Reference REMIC R001, 4.375%, 04/15/2015 TOTAL MORTGAGE BACKED SECURITIES (Cost $104,673,123) The accompanying notes are an integral part of these financial statements. 16 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2011 (Unaudited) Principal Amount Value SHORT TERM INVESTMENTS – 12.74% First American US Treasury Money Market Fund 0.000% (a) $ $ TOTAL SHORT TERMINVESTMENTS (Cost $13,902,539) Total Investments (Cost $118,575,662) – 109.14% Liabilities in Excess of Other Assets – (9.14)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at November 30, 2011. The accompanying notes are an integral part of these financial statements. 17 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Assets and Liabilities November 30, 2011 (Unaudited) ASSETS Investments, at value (cost $118,575,662) $ Cash Dividends and interest receivable Receivable for Fund shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain from investments Net unrealized appreciation on investments Net Assets $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 18 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Operations For the Period Ended November 30, 2011(1) (Unaudited) INVESTMENT INCOME Interest income $ TOTAL INVESTMENT INCOME EXPENSES Advisory fees Administration fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Custody fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ The Fund commenced operations on June 30, 2011. The accompanying notes are an integral part of these financial statements. 19 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Changes in Net Assets Period Ended November 30, 2011(1) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gain from investments Change in net unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Payments for shares redeemed – Institutional Class ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Fund commenced operations on June 30, 2011. The accompanying notes are an integral part of these financial statements. 20 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2011(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain (loss) on investments Total from Investment Operations Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets(4) % Ratio of net investment income (loss) to average net assets(4) %) Portfolio turnover rate(3) % The Institutional share class commenced operations on June 30, 2011. Per share net investment loss has been calculated using the daily average shares outstanding method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 21 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Notes to Financial Statements November 30, 2011 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to achieve a high and stable rate of return, when and as opportunities are available in the context of preserving capital in adverse markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund became effective on June 22, 2011.The Institutional share class commenced operations on June 30, 2011.As of the date of this report, the Retail share class had not commenced operations, but subsequently commenced operations on December 30, 2011.Each class of shares has identical rights and privileges except with respect to the distribution fees and voting rights on matters affecting a single class of shares.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by M.D. Sass Investors Services, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in 22 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Notes to Financial Statements (Continued) November 30, 2011 (Unaudited) those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2011: Level 1 Level 2 Level 3 Total Fixed Income Mortgage Backed Securities $
